DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed October 12, 2022, with respect to the rejection(s) of claim(s) 1-6 and 8-14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (CN 105463960).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke (CN 108060693; already of record; hereinafter Ke; see foreign reference from June 8th, 2021 for translation and page numbers) in view of Zeng (CN 107237605; See attached English translation for page and line numbers).
In regards to claim 1, Ke discloses of a device for detecting a rotary angle, the device being used for an excavator (Abstract) and comprising: 
a synchronous belt, arranged around a rotating shaft of a slewing mechanism of the excavator, a tooth- shaped surface the synchronous belt being away from a surface of the rotating shaft (Page 4 Para 5, Page 2 last paragraph Fig 2 Parts 10, 5, Fig 3 Parts 10 and 2; where for the belt and the gear to be connected the belt would be away from the rotating shaft, as seen in Fig 2); 
a transmission part, engaged with the tooth-shaped surface of the synchronous belt and arranged on a supporting base… (Fig 2 and 3, Parts 1, 2, 7, 6, 5, 8, and 9, Page 4 Para 3); 
an angle detection part, in transmission connection to the transmission part (Fig 2 Part 3, Page 4 Para 2 and 5); 
the supporting base, connected to a chassis of the excavator (Fig 2 Parts 7, 6, 5, 8, and 9, Page 4 Para 3).

	However, Ke does not specifically disclose wherein the supporting base is detachably connected to the chassis of the excavator, and the detachable connection comprises magnetic connection or buckle connection; and
a shock absorbing part, provided at a contact surface between the supporting base and the chassis.  	
	
Zeng, in the same field of endeavor, teaches of a shock absorbing part, provided at a contact surface between the supporting base and the chassis (Page 2 lines 20 and 34-54, Fig 1 Part 11, claim 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a device for detecting a rotary angle, as taught by Ke, to include a shock absorbing part, provided at a contact surface between the supporting base and the chassis, as taught by Zeng, in order to allow a shock absorber to be placed between the base and the walking wheel of the excavator (Zeng Page 2 lines 34-54).
However, Ke in view of Zeng does not specifically disclose wherein the supporting base is detachably connected to the chassis of the excavator, and the detachable connection comprises magnetic connection or buckle connection.

Li, in the same field of endeavor, teaches of the supporting base is detachably connected to the chassis of the excavator, and the detachable connection comprises magnetic connection or buckle connection (Page 2 Para 0004 and 0008 and Page 4 Para 0001, Figs 1 and 3, Part 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a device for detecting a rotary angle, as taught by Ke in view of Zeng, to include the supporting base is detachably connected to the chassis of the excavator, and the detachable connection comprises magnetic connection or buckle connection, as taught by Li, in order to allow a supporting device and a chassis to be connected (Li Page 2 Para 0004).
In regards to claim 2, Ke in view of Zeng further in view of Li teaches of the device according to claim 1, the transmission part comprises a first gear, and the first gear is engaged with the tooth-shaped surface of the synchronous belt (Ke Fig 2 and 3 Part 2, Page 4 Para 2 and 5).
In regards to claim 3, Ke in view of Zeng further in view of Li teaches of the device according to claim 2, wherein a first rotating shaft is disposed on the supporting base, and the first gear and the angle detection part are respectively installed on opposite ends of the first rotating shaft (Ke Fig 2, Parts 1, 2, and 3, Page 4 Para 2 and 3).
In regards to claim 4, Ke in view of Zeng further in view of Li teaches of the device according to claim 3, wherein a fixing part is sleeved on the first rotating shaft, and the fixing part is located between the first gear and the angle detection part and fixedly connected to the supporting base (Ke Fig 2 Parts 7, 6, 5, 8, and 9, Page 4 Para 3; wherein these components act as a fixing part and they are sleeved on the rotating shaft since they are located around the rotating shaft).
In regards to claim 6, Ke in view of Zeng further in view of Li teaches of the device according to claim 1, wherein the transmission ratio is less than 1 (Ke Page 5 Para 6 – Page 6 Para 1; where the gear ratio is able to be set, so it could be set so that the ratio is less than 1).
In regards to claims 8, 10-12, and 14, the claims recite analogous limitations to that of claims 1-4 and 6, respectively, and are therefore rejected on the same premise.  
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Zeng further in view of Li as applied to claim 1 above, and further in view of Subrt (US 20150098786; already of record).
In regards to claim 5, Ke in view of Zeng further in view of Li teaches of the device according to claim 1.
However, Ke in view of Zeng further in view of Li do not specifically teach of wherein the transmission part further comprises a second gear, the second gear is engaged with the first gear; and a second rotating shaft is disposed on the supporting base, and the second gear and the angle detection part are respectively installed on opposite ends of the second rotating shaft.
Subrt, in the same field of endeavor, teaches of wherein the transmission part further comprises a second gear, the second gear is engaged with the first gear (Fig 2, Part 204, 206, Para 0017-0018, 0014); and a second rotating shaft is disposed on the supporting base, and the second gear and the angle detection part are respectively installed on opposite ends of the second rotating shaft (Fig 2, Part 204, 206, 218, 210, 202, 208, Para 0017-0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission part, as taught by Ke in view of Zeng further in view of Li, to include a second gear, the second gear is engaged with the first gear; and a second rotating shaft is disposed on the supporting base, and the second gear and the angle detection part are respectively installed on opposite ends of the second rotating shaft, as taught by Subrt, in order to allow for the position sensor to be protected from the environment and utilize gears to provide cheap and compact transmission of the angular rotation (Subrt Para 0022).  
In regards to claim 13, the claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Zeng further in view of Li, as applied to claim 1 above, further in view of Zhang et al. (CN 108797669; hereinafter Zhang; view annotated document for page and line numbers; already of record). 
In regards to claim 9, Ke in view of Zeng further in view of Li teaches of the excavator according to claim 8.  
However, Ke in view of Zeng further in view of Li does not teach that the excavator is an autonomous excavator.
Zhang, in the same field of endeavor, teaches of an excavator is an autonomous excavator (Abstract, Page 7 Para 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the excavator, as taught by Ke in view of Zeng further in view of Li, to include being an autonomous excavator, as taught by Zhang, in order to improve the mechanical working efficiency and quality of the excavator (Zhang Page 7 Para 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                          

/JAMES M MCPHERSON/Examiner, Art Unit 3663